Per Curiam: This'is an appeal from the City Court of East St. Louis, in a proceeding in chancery, to cancel a certain deed and to enjoin an ejectment suit, and for general relief. The bill was filed by Ellen Eoach, and John Dalton was made defendant, and the cause was heard on bill, answer, replication and proofs, and a decree passed, giving to complainant, for her natural life, a portion of .the lot, described by metes and bounds, and enjoining the suit .in ejectment, and Dalton appeals. There is no certificate of evidence, but the findings in the decree seem to justify the decree under the prayer for general relief, and it will be affirmed. Decree affirmed.